Citation Nr: 9901783	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-18 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected hypertension, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected low back strain with arthritis of the lumbar spine, 
status post diskectomy L4-5, and puncture and repair of dura 
(spinal cord sac) with radiculopathy and numbness, currently 
rated as 40 percent disabling.

3.  Entitlement to an extension of a temporary total 
convalescence evaluation beyond January 31, 1995 pursuant to 
38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1983.

This appeal arises before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of November 1994 from the Atlanta, Georgia, 
Regional Office (RO).  The claims for entitlement to 
increased evaluations for hypertension and a lumbar back 
disorder will be addressed in the remand section of this 
decision. 

The veteran was hospitalized again from February 5, 1996 to 
February 16, 1996 for treatment for his back.  A rating 
decision of May 1996 granted entitlement to temporary total 
rating for convalescence for the second period of 
hospitalization from February 5, 1996 until March 31, 1996.  
The veteran subsequently submitted a certificate for return 
to work which indicated that he was under medical care from 
February 1996 to August 1996 and that he would be able to 
return to work on August 19, 1996.  He requested that the RO 
take the appropriate action.  A rating decision of February 
1997 granted an extension for the temporary total rating 
through August 31, 1996.  This represents a complete grant of 
the benefit sought. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  Service connection is in effect for low back strain with 
arthritis of the lumbar spine, status post diskectomy L4-5, 
and puncture and repair of dura (spinal cord sac)

3.  The veteran was hospitalized from July 21, 1994 to July 
31, 1994 during which time he underwent a laminectomy of the 
L4-L5. 

4.  Postoperative convalescence was not required beyond 
January 31, 1995 


CONCLUSION OF LAW

The criteria for an extension of a temporary total 
convalescence evaluation beyond January 31, 1995 have not 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §  4.30 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented a claim that is plausible. Cf. Proscelle v. 
Derwinski, 2 Vet.App 629 (1992).  The Board is satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990); Littke v. Derwinski, 1 
Vet.App. 90 (1990).

The provisions of 38 C.F.R. § 4.30 provide that a total 
disability rating will be assigned, after a period of 
hospitalization and surgery, following hospital discharge or 
outpatient release, effective from the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if 
the treatment of a service-connected disability resulted in:

(1)  Surgery necessitating at least one 
month of convalescence;

(2)  Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or

(3)  Immobilization by cast, without 
surgery, of one major joint or more.

(b)  A total rating under this section 
will require full justification on the 
rating sheet and may be extended as 
follows:

(1)  Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be 
made under paragraph (a) (1), (2) or 
(3) of this section.

(2)  Extensions of 1 or more months 
up to 6 months beyond the initial 6 
months period may be made under 
paragraph (a) (2) or (3) of this 
section upon approval of the 
Adjudication Officer.

38 C.F.R. § 4.30(a), (b) (1998).

The veteran asserts that he is entitled to an extension of a 
temporary total rating for required convalescence due to back 
surgery during July 1994. 

The evidence of record demonstrates that service connection 
is currently in effect for low back strain with arthritis of 
the lumbar spine, status post diskectomy L4-5, and puncture 
and repair of dura (spinal cord sac) with radiculopathy and 
numbness.
The veteran was hospitalized at a VA facility from July 21, 
1994 to July 31, 1994 due to surgery for his back.  The 
discharge summary report from this hospitalization 
demonstrates that the veteran was diagnosed with spinal 
stenosis, hypertension and resolved ileus.  While 
hospitalized, a myelogram and an L4-L5 laminectomy were 
performed.  The veteran reported immediately postoperatively 
that his leg pain had completely resolved, and he did have 
the expected postoperative back pain.  The discharge report 
states that the postoperative course was complicated by an 
ileus, which took several days to resolve.  Upon discharge, 
the veteran was described as neurologically intact.  He was 
ambulating much better with a walker.  He was noted as having 
no leg pain and only a small amount of expected postoperative 
back pain.  His ileus had completely resolved.  He was 
afebrile and his vital signs were stable at discharge.  His 
incision was described as clean.  The discharge report 
further indicates that the veteran should do well from his 
surgery and should have a good recovery.  He was instructed 
to ambulate with a walker as needed, not to lift anything 
heavy, and not to participate in vigorous activity.  He was 
to receive 

Subsequently in July 1994 the veteran began to receive 
follow-up treatment at a VA facility, to include physical 
therapy.  An August 1984 medical note indicates that the 
veteran should not lift or drive for approximately 4 weeks.  
A prescription form which appears to be dated in September 
1994 indicates that the veteran should be excused from work 
for approximately 6 to 8 weeks.

A medical record of September 1994 appears to indicate that 
the veteran was walking 3 ½ miles per week on a treadmill, 
although he could not work at that point due to his inability 
to drive.  He was seen on February 6, 1995.  At that time it 
was stated that the veteran may return to work although he 
should refrain from heavy lifting or prolonged walking.

A treatment note dated on February 9, 1995 shows that the 
veteran reported that he was doing well.  He was able to walk 
up to a mile a day.  It was remarked that he in activity as 
tolerated.  He was able to return to work.  He was to return 
to the clinic in three or four months.  A rating decision of 
September 1995 extended the veterans temporary total rating 
for convalescence through January31, 1995.

The veteran was hospitalized at a VA facility in February 
1996 for treatment for his back.  At that time he indicated 
that he was seen at the clinic for recurrent back pain in 
November 1996. 

In summary, the medical evidence demonstrates that the 
veteran was hospitalized from July 21, 1994 to July 31, 1994 
due to surgery for his back.  Subsequently, received follow-
up treatment and physical therapy.  In February 1996, a VA 
physician indicated that the veteran was able to return to 
work on February 6, 1995.  A rating decision of September 
1995 extended the veterans temporary total rating for 
convalescence January 31, 1995.  No additional medical 
records have been associated with the claims folder which 
display that the veteran had not recovered from the back 
surgery as of February 6, 1995.  Accordingly, it is the 
Boards judgment that a temporary total rating for 
convalescence beyond January 31, 1995 is not demonstrated. 


ORDER

The claim for entitlement to an extension of a temporary 
total convalescence evaluation beyond January 31, 1995 
pursuant to 38 C.F.R. § 4.30 is denied.


REMAND

The veteran currently contends, in essence, that his service 
connected hypertension and lumbar back disorders are more 
severe in nature than currently evaluated and consequently 
that he is entitled to increased evaluations for these 
disabilities.

Initially, the Board finds that the veterans claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  The Board accordingly finds that there is a duty 
to assist him with the development of the relevant facts as 
to these claims as mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

The most recent VA examination of the back was conducted in 
October 1997.  The diagnosis at that time was chronic low 
back pain with evidence of degenerative disc disease.  The 
examination did not include electromyogram and nerve 
conduction studies.  The Board is of the opinion that these 
tests would be of assistance in determining the severity of 
the service connected back disorder.  Additionally, the 
veteran submitted a written statement in June 1998 and a 
release of information form, which indicate that he was 
scheduled for an appointment on June 18, 1998 in the VA 
Neurosurgery Clinic.  The treatment record from this 
appointment has not been associated with the claims folder. 

The Board further notes that the veteran was afforded a VA 
Hypertension examination in October 1997.  His claim for an 
increased disability evaluation for hypertension was denied 
again in February 1998.  However, this issue was not included 
in the February 1998 supplemental statement of the case.  

Furthermore, regarding his claim for hypertension, recent 
regulatory changes have amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. § Part 4, including the rating 
criteria for evaluating cardiovascular diseases.  This 
amendment to the Schedule became effective January 12, 1998, 
during the pendency of this appeal. The modified rating 
schedule slightly changed the rating criteria for 
hypertension under Diagnostic Code 7101.  Note (1) provides 
that all diagnoses of hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  Id.  VA must apply the version of 38 C.F.R. § Part 4 
which is more favorable to the appellant.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Since the new regulations were not in effect when the 
November 1994 rating decision was made, they were not 
addressed by the RO.  The veteran has not been given notice 
of the new regulations and has not had an opportunity to 
submit evidence and argument related to the new regulations.  
Therefore, due process concerns require remanding his claim 
to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In February 1997, the RO denied the veterans claim for 
benefits pursuant to 38 U.S.C.A. § 1151 (West 1991).  He was 
notified of this action in a letter dated on 
March 7, 1997.  He submitted a timely notice of disagreement.  
In a statement received in June 1998, the veterans 
representative indicated that the veteran wished to withdraw 
this appeal.  Withdrawal of an appeal may be by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw either a Notice of 
Disagreement or Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  The agency of original jurisdiction may not 
withdraw a Notice of Disagreement or a Substantive Appeal 
after filing of either or both.  38 C.F.R. § 20.204 (1998).

In view of these facts, the case is REMANDED for the 
following actions:

1.  The RO should request from the 
veteran a list containing the names and 
complete addresses of any additional 
medical providers who have recently 
treated him for hypertension, and/or his 
back disability.  After securing any 
necessary releases, the RO should request 
all records, which are not already on 
file.  The RO should notify the veteran 
that he may submit additional evidence, 
to include medical evidence and argument 
in support of his claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

The RO should ask the veteran if he is 
withdrawing the issue of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 
from appellate consideration?  If yes, he 
should be requested to respond in writing 
with his signature or provide his 
representative with signed, written 
consent to withdraw the appeal.  
38 C.F.R. § 20.204.  If he is not 
withdrawing his appeal he should be 
furnished a statement of the case and 
informed of his appellate rights.

2.  The RO should request the VA medical 
facility in Augusta, Georgia to furnish 
copies of any additional treatment 
records covering the period from October 
25, 1997 to the present, to include the 
evaluation at the neurological clinic 
(Shaver Clinic) scheduled for June 18, 
1998.

3.  A VA examination should be conducted 
by a cardiovascular specialist in order 
to determine the severity of the 
hypertension. T he claims folder and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner prior to the examination.  
The examiner should conduct all necessary 
tests to evaluate the severity of the 
veterans hypertension.  The examiner 
should be informed that in accordance 
with the revised rating criteria, the 
severity of hypertension must be 
confirmed by readings taken two or more 
times on at least three different days.

4.  A VA examination should be conducted 
by a neurologist to determine the nature 
and severity of the degenerative disc 
disease of the lumbosacral spine.  In 
addition to an electromyogram and nerve 
conduction studies, any other testing 
deemed necessary should be performed.  
The claims folder and a copy of this 
Remand are to be made available to the 
examiner in conjunction with the 
examination.  The examiner should include 
range of motion studies and is requested 
to include the degrees, which constitute 
normal range of motion of the lumbosacral 
spine.  The examiner should indicate any 
involvement of joint structure, muscles 
and nerves, and comment on the presence 
or absence of pain, weakened movement, 
excess fatigability, incoordination, 
muscle atrophy, changes in condition of 
the skin indicative of disuse, and the 
functional loss resulting from any such 
manifestations.  

The examiner should also provide an 
opinion as to the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms. DeLuca v. Brown, 8 Vet. App. 
202 (1995).

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  After completion of the above 
evidentiary development, the RO should 
readjudicate the veterans claims, to 
include consideration of the revised 
rating criteria for cardiovascular 
disorders. 

If any benefit sought on appeal remains denied, the RO should 
provide the veteran a supplemental statement of the case, 
which includes a copy of the changes to the cardiovascular 
disorders section of the rating schedule, effective January 
12, 1998. Thereafter, subject to current appellate 
procedures, the case should be returned to the Board for 
further appellate consideration, if appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
